Exhibit 10.1

EMPLOYMENT AGREEMENT

AS AMENDED AND RESTATED EFFECTIVE FEBRUARY 19, 2010

Office Depot, Inc., a Delaware corporation (the “Company”), and Steve Odland
(“Executive”) entered into an employment agreement dated March 11, 2005, as
amended on February 25, 2008 (that employment agreement and amendment being the
“Original Agreement”). The Company and Executive hereby further amend and
restate the Original Agreement in its entirety (as so amended and restated, the
“Agreement”), effective as of February 19, 2010.

WHEREAS, the Company desires to continue to employ Executive and to enter into
an agreement embodying the terms of such continued employment; and

WHEREAS, Executive desires to accept such continued employment and enter into
such an agreement;

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall continue to be employed by the Company for a period commencing
on the date hereof and ending on March 11, 2011 on the terms and subject to the
conditions set forth in this Agreement; provided, however, that commencing on
March 11, 2011 and on each subsequent anniversary, (each an “Extension Date”),
Executive’s period of employment hereunder shall be automatically extended for
an additional one-year period, unless the Company or Executive provides the
other party hereto 90 days prior written notice before the next Extension Date
(the “Notice Period”) that such employment period shall not be so extended (the
employment period under this Section 1 being the (the “Employment Term”).

2. Position.

a. During the Employment Term, Executive shall serve as the Chief Executive
Officer of the Company and the Chairman of the Board of Directors of the Company
(the “Board”). In such positions, Executive shall report directly to the Board
and shall have such duties and authority as shall be customary for persons
occupying such positions for companies of like size and type. Executive shall
initially be appointed as a member of the Board, and shall be nominated to serve
as a member of the Board during the Employment Term.

b. During the Employment Term, Executive shall devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided that, subject to the prior approval of the Board, Executive may
accept appointment to or continue to serve on any board of directors or trustees
of any business corporation or any charitable organization and Executive may
manage his personal investments, provided in each case, and in the aggregate,
that such activities do not conflict or interfere with the performance of
Executive’s duties hereunder or conflict with Section 9.

 

1



--------------------------------------------------------------------------------

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $1,000,000, payable in regular installments in
accordance with the Company’s usual payment practices for senior executives.
Executive shall be entitled to such increases (but no decreases) in Executive’s
base salary, if any, as may be determined annually by the Compensation Committee
of the Board in its sole discretion. Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as the “Base Salary.”

4. Bonuses.

a. Annual Bonus. With respect to each full calendar year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus” pursuant to the terms of the Company’s annual bonus program for
executives, the “Bonus Program”). Executive shall receive an Annual Bonus of
160% of Executive’s Base Salary (the “Target Bonus”) if annual performance
targets set by the Compensation Committee of the Board (the “Performance
Targets”) are achieved. Performance Targets are established annually by the
Compensation Committee of the Board. Each Annual Bonus shall be paid at the time
specified in the Bonus Program. In the event that there are any inconsistencies
between the Bonus Program and the terms hereof, the terms hereof shall govern.

b. Special Retention Bonus. Upon Executive’s termination of employment with the
Company (subject to Section 8(f)), Executive shall be entitled to receive a
special cash retention bonus (the “Retention Bonus”) of up to $5,000,000
determined as follows:

(i) If Executive terminates employment on or after September 14, 2012 for any
reason, or if Executive’s employment with the Company is terminated at any time
due to a termination by the Company without Cause, a voluntary termination for
Good Reason, or a termination due to death or Disability (as such terms are
defined below) (any such termination, a “Qualifying Termination”), the Retention
Bonus shall equal $5,000,000.

(ii) If Executive terminates employment on or after September 14, 2011 and prior
to September 14, 2012, other than due to a Qualifying Termination, the Retention
Bonus shall equal $3,333,333.

(iii) If Executive terminates employment on or after September 14, 2010 and
prior to September 14, 2011, other than due to a Qualifying Termination, the
Retention Bonus shall equal $1,666,667.

 

2



--------------------------------------------------------------------------------

(iv) If Executive terminates employment prior to September 14, 2010, other than
due to a Qualifying Termination, the Retention Bonus shall equal zero (i.e., no
Retention Bonus shall be paid).

The Company shall pay the amount of Retention Bonus due under
subparagraph 4(b)(i) through (iv), as applies, within thirty days after the date
of Executive’s termination of employment, subject to Section 8(f).

5. Equity Arrangements.

a. Generally. Executive shall be eligible to participate in all Company
long-term equity incentive plans and programs that cover senior executives of
the Company. Any equity incentive awards granted to Executive prior to the date
of this Agreement (including awards granted pursuant to the Original Agreement)
shall remain subject to the terms set forth in the Original Agreement and
applicable award agreements.

b. Change of Control. Upon the occurrence of a Change of Control (as defined
below) following the date of this Agreement, all options, restricted stock and
other long-term equity or other long-term incentive awards then held by
Executive, shall fully vest as of the effective date of the Change of Control.
The parties hereto acknowledge and agree that a “Change of Control” within the
meaning of the Original Agreement occurred on October 14, 2009 as a result of
the investment by BC Partners Ltd. (“BC Partners”) in the Company (the “BC
Partners Investment”) and, accordingly, the equity awards held by Executive on
such date became fully vested.

6. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s pension and welfare benefit plans, programs and
arrangements (other than severance plans) generally made available to other
senior executives of the Company as in effect from time to time (collectively
“Employee Benefits”), except to the extent otherwise provided herein. Executive
shall be entitled to six weeks’ vacation per year. In particular, and not by way
of limitation, Executive’s vacation benefits shall be pursuant to the Company’s
vacation policy as in effect from time to time (the “Vacation Policy”). Upon a
termination of Executive’s employment (other than a termination for Cause),
Executive and his covered dependents shall be entitled to continue to
participate in the Company’s health, dental and vision plans for a period of
thirty-six (36) months following such termination of employment, at the type of
coverage in effect under such plans for Executive immediately prior to such
termination of employment (e.g., family coverage), at the same premium cost to
Executive as applies to former employees under such plans during such period
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (COBRA); provided, (a) Executive’s entitlement to participate in such
plans shall cease if he becomes eligible for comparable medical, dental and
vision coverage, respectively, with a subsequent employer during such
continuation period and (b) the Company may amend or terminate one or more such
plans, as applicable to employees of the Company generally, from time to time in
the Company’s discretion. In addition, upon a termination of the Employment Term
and Executive’s employment (other than a termination for Cause), Executive and
his covered dependents shall be entitled to continue to participate in all of
the Company’s other welfare benefit plans (e.g. disability, group and
supplemental life insurance, AD&D), other than self insured short term
disability benefits, at the level and scope of coverage in effect under such
plans for Executive immediately prior to such termination, to the extent
permitted by law and, for fully-insured plans, to the extent permitted by the
insurer (for which purpose, the Company shall use commercially reasonable
efforts to obtain a rider or other contractual undertaking from the insurer to
permit such continuation of coverage if not otherwise provided thereunder upon
such termination), for a period of thirty-six (36) months following such
termination of employment, for which Executive shall be obligated to pay to the
Company the full (not Company-subsidized) premium (or analogous charge for self
funded coverage) applicable for such benefit. Executive’s entitlement to
participate in such welfare benefit plans shall cease if he becomes eligible for
comparable coverage, as determined on a benefit-by-benefit and
coverage-by-coverage basis, with a subsequent employer during such continuation
period and the Company may amend or terminate one or more such welfare benefit
plans, as applicable to employees of the Company generally, from time to time in
the Company’s discretion. To the extent that any contract under any such fully
insured welfare benefit can be assigned to Executive as his individual contract,
the Company shall, at Executive’s election, case such assignment to Executive in
accordance with the terms of the applicable contract.

 

3



--------------------------------------------------------------------------------

7. Business Expenses and Perquisites.

a. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be promptly reimbursed by the Company in accordance with Company policies. To
the extent that any such reimbursement does not qualify for exclusion from
Federal income taxation, the Company will make the reimbursement only if
Executive incurs the corresponding expense during the term of this Agreement or
the period of two years thereafter and submits the request for reimbursement no
later than two months prior to the last day of the calendar year following the
calendar year in which the expense was incurred so that the Company can make the
reimbursement on or before the last day of the calendar year following the
calendar year in which the expense was incurred; the amount of expenses eligible
for such reimbursement during a calendar year will not affect the amount of
expenses eligible for such reimbursement in another calendar year, and the right
to such reimbursement is not subject to liquidation or exchange for another
benefit from the Company.

b. Perquisites.

(i) Executive shall be entitled to participate in the Company’s perquisite
plans, programs and arrangements generally in effect from time to time for
senior executives of the Company, except to the extent otherwise provided
herein.

(ii) Executive shall be entitled to a $25,000 annual allowance for all costs
associated with Executive’s ownership (or lease) and maintenance of an
automobile. The allowance will be paid in substantially equal installments in
accordance with the Company’s usual payment practices for base salary for senior
executives.

(iii) Executive shall be entitled to personal use of the Company’s private
aircraft for up to a maximum of 100 hours annually. Executive shall recognize
imputed income for such use based upon applicable Treasury Regulations in effect
from time to time. Executive acknowledges that use of Company aircraft for
business purposes shall take priority over personal usage, and he will work
together with the Company’s Chief Financial Officer (who has oversight
responsibility for Company aircraft) to ensure that Executive’s personal usage
is reasonably coordinated with business needs. For the purposes of this
Section 7(b)(iii), “annually” shall mean each calendar year during the
Employment Term. Executive’s use of the Company’s private aircraft pursuant to
this provision during a calendar year will not affect the amount of such use to
which Executive is eligible in any other calendar year, and Executive’s right to
such use of the Company’s private aircraft is not subject to liquidation or
exchange for another benefit from the Company.

 

4



--------------------------------------------------------------------------------

8. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by the Company or Executive at any time and for any reason.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 8 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.

a. Termination by the Company for Cause or Executive’s Resignation without Good
Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause and shall terminate automatically upon Executive’s
resignation without Good Reason.

(ii) For purposes of this Agreement, any amount payable to Executive solely as a
result of a termination of Executive’s employment that constitutes a “deferral
of compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”), shall not be payable before the occurrence of Executive’s
“separation from service” under Section 409A(a)(2)(A)(i) of the Code or such
earlier payment event permitted under Section 409A(a)(2)(A) (and subject to
Section 409A(a)(2)(B)) of the Code.

(iii) For purposes of this Agreement, “Cause” shall mean (A) the willful and
continued failure of Executive to perform substantially Executive’s duties with
the Company or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive’s duties, (B) the willful engaging by
Executive in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Company, or (C) a willful and material violation
of a material provision of the Company’s written policies, including, without
limitation, the Company’s Code of Ethical Behavior; provided that no act, or
failure to act, on the part of Executive, shall be considered “willful” unless
it is done, or omitted to be done, by Executive in bad faith and without
reasonable belief that Executive’s action or omission was in the best interest
of the Company; provided, further, that any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company, shall be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best interest
of the Company; provided, further, that any act or failure to act on the part of
the Executive of which the Board has knowledge prior to the date of this
Agreement shall not be considered “willful.” The termination of employment of
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, Executive is guilty of the conduct
described in clauses (A), (B) or (C) of this Section 8(a)(iii), and specifying
the particulars thereof in detail.

 

5



--------------------------------------------------------------------------------

(iv) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(A) the Base Salary earned through the date of termination, which Base Salary
shall be paid at the time specified in Section 3 above;

(B) to the extent Executive was employed on the last day of a fiscal year for
which an Annual Bonus has not yet been paid to Executive pursuant to the terms
of the Bonus Program, Executive will receive the Annual Bonus to which he would
otherwise have been entitled for such fiscal year but for the fact that he is
not employed on the applicable payment date for such Annual Bonus under
Section 4 above, which Annual Bonus shall be paid at the time specified in
Section 4 above;

(C) Reimbursement for any unreimbursed business expenses properly incurred by
Executive prior to the date of Executive’s termination in accordance with
Company policy, which reimbursement shall be made as provided in Section 7(a)
above;

(D) payment for accrued vacation unused as of the date of termination pursuant
to the terms of the Vacation Policy;

(E) the portion of the Retention Bonus, if any, that has become vested and
nonforfeitable pursuant to Section 4(b); and

(F) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company in accordance with the terms of such
plans (the amounts described in clauses (A) through (F) hereof being referred to
as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a)(iv), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

b. Termination Due to Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death.

 

6



--------------------------------------------------------------------------------

(ii) Upon termination of Executive’s employment hereunder on account of
Executive’s death, Executive’s estate shall be entitled to receive:

(A) the Accrued Rights;

(B) an amount equal to the Target Bonus for the year of Executive’s death
multiplied by a fraction, the numerator of which shall equal the number of days
Executive was employed by the Company in the Company fiscal year in which
Executive’s termination of employment occurs and the denominator of which shall
equal 365, paid in a lump sum within 30 days after the date of Executive’s
death;

(C) an amount equal to the product of (w) the Company’s monthly COBRA premium in
effect on the date of Executive’s termination of employment under the Company’s
group health plan for the type of coverage in effect under such plan (e.g.,
family coverage) for Executive on the date of Executive’s termination of
employment, and (x) 24 (the “COBRA Premium”), plus, to the extent Executive is
entitled to continuation coverage (or assignment of the contract for any insured
benefit) under the Company’s other welfare benefit plans pursuant to Section 6,
an amount equal to the product of (y) the full monthly premium (or analogous
charge for self funded coverage) chargeable to Executive as in effect on date of
Executive’s termination of employment under such welfare benefit plans for the
level and scope of coverage in effect under such plans for Executive immediately
prior to such termination, and (z) 24 (the “Insurance Premium”), paid in a lump
sum within 30 days after the date of Executive’s termination of employment;

(D) immediate, full vesting of all outstanding restricted stock vesting on a
time-basis, but not on a performance-basis, stock options and all other
long-term equity or other long-term incentive awards vesting on a time-basis
then held by Executive;

(E) all outstanding stock options then held by Executive shall remain
exercisable until the earlier of (x) 24 months following the effective date of
such termination and (y) the expiration of the option term.

Following Executive’s termination of employment on account of Executive’s death,
except as set forth in this Section 8(b)(ii), neither Executive nor his estate
shall have any further rights to any compensation or any other benefits under
this Agreement.

c. Termination Due to Disability.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s disability (as defined under the Company’s broad-based group
long-term disability plan; such incapacity is hereinafter referred to as
“Disability”). Any question as to the existence of the Disability of Executive
as to which Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and Executive
shall be final and conclusive for all purposes of the Agreement.

 

7



--------------------------------------------------------------------------------

(ii) Upon Executive’s termination of employment hereunder on account of
Executive’s Disability, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) an amount equal to the Target Bonus for the year of Executive’s termination
of employment multiplied by a fraction, the numerator of which shall equal the
number of days Executive was employed by the Company in the Company fiscal year
in which Executive’s termination of employment occurs and the denominator of
which shall equal 365, paid in a lump sum at the same time as the Annual Bonus
for the year of Executive’s termination of employment would have been paid to
Executive had he not terminated employment;

(C) the COBRA Premium and Insurance Premium (provided, for the avoidance of
doubt, the Insurance Premium shall be determined on the basis of Executive’s
termination of employment other than due to his death), paid in a lump sum
within 30 days after the date of Executive’s termination of employment;

(D) immediate, full vesting of all outstanding restricted stock vesting on a
time-basis, but not on a performance-basis, stock options and all other
long-term equity or other long-term incentive awards vesting on a time-basis
then held by Executive;

(E) all outstanding stock options then held by Executive shall remain
exercisable until the earlier of (x) 24 months following the effective date of
such termination and (y) the expiration of the option term.

Following Executive’s termination of employment due to Executive’s Disability,
except as set forth in this Section 8(c)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

d. Termination by the Company Without Cause or Resignation by Executive for Good
Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.

(ii) For purposes of this Agreement, “Good Reason” shall mean, in the absence of
Executive’s written consent:

(A) assignment to Executive of any duties materially inconsistent with
Executive’s position(s) (including titles and reporting requirements),
authority, duties, responsibilities, or any other action by the Company which
results in a diminution in such position(s), authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;

 

8



--------------------------------------------------------------------------------

(B) failure to maintain Executive in the positions set forth in Section 2 hereof
(including, without limitation, a failure to elect and re-elect Executive as a
member of the Board);

(C) a material breach by the Company of a material provision of this Agreement,
in any case which has not been cured by the Company within thirty (30) days
after written notice of such action, breach or noncompliance has been given by
Executive to the Company;

(D) requiring Executive to be based at any office or location more than 35 miles
from the Company’s principal offices as currently located in Palm Beach County,
Florida;

(E) after a Change of Control occurring following the date of this Agreement, a
termination by Executive for any reason during the 30-day period immediately
preceding the first anniversary of the effective date of such Change of Control
(a “Window Period Termination”); or

(F) expiration of the Employment Term due to the Company’s provision of notice
to Executive during the Notice Period that the Employment Term shall not be
extended pursuant to Section 1.

(iii) Upon Executive’s termination of employment initiated by the Company
without Cause (other than by reason of death or Disability) or by Executive for
Good Reason, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) the COBRA Premium and Insurance Premium (provided, for the avoidance of
doubt, the Insurance Premium shall be determined on the basis of Executive’s
termination of employment other than due to his death or Disability), paid in a
lump sum within 30 days after the date of Executive’s termination of employment;
and provided further that, in the event that such termination of employment
occurs within three years following a Change of Control that occurs after the
date of this Agreement, the COBRA Premium and the Insurance Premium shall be
determined by substituting “36” for “24” in clauses (x) and (z) of
Section 8(b)(ii)(C) hereof;

(C) an amount equal to a pro rata portion of the Annual Bonus, if any, that
Executive would have been entitled to receive pursuant to Section 4 hereof in
respect of the fiscal year in which Executive’s termination of employment occurs
(based on the Company’s actual performance for such fiscal year), where such
pro-rata portion shall be determined by multiplying the full amount of the
Annual Bonus for such year by a fraction, the numerator of which shall equal the
number of days Executive was employed by the Company in the Company fiscal year
in which Executive’s termination of employment occurs and the denominator of
which shall equal 365, paid in a lump sum at the same time as the Annual Bonus
for the year of Executive’s termination of employment would have been paid to
Executive had he not terminated employment;

 

9



--------------------------------------------------------------------------------

(D) a cash payment equal to the greater of (I) 2 times the sum of (x) the Base
Salary in effect on the date of Executive’s termination of employment, and
(y) the Target Bonus in effect on the date of Executive’s termination of
employment, and (II) $5,200,000, paid in a lump sum within 30 days following the
date of Executive’s termination of employment;

(E) immediate, full vesting of all outstanding restricted stock vesting on a
time-basis, but not on a performance-basis, stock options and all other
long-term equity or other long-term incentive awards vesting on a time-basis
then held by Executive; and

(F) all outstanding stock options then held by Executive shall remain
exercisable until the earlier of (x) 24 months following the effective date of
such termination and (y) the expiration of the option term.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 8(d)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

e. Change of Control Definition.

(i) For purposes of this Agreement, subject to Section 8(e)(ii) below, a “Change
of Control” shall mean the occurrence of any of the following after the date of
this Agreement:

(A) if any “person” or “group” as those terms are used in Sections 12(d) and
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than an Exempt Person (as defined below), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more (the “CIC
percentage”) of the combined voting power of the Company’s then outstanding
securities (provided, however, that if such a person or group first obtains the
approval of the Board to acquire the CIC percentage, then no Change of Control
shall be deemed to have occurred unless and until such person or group obtains a
CIC percentage ownership of the combined voting power of the Company’s then
outstanding securities without having first obtained the approval of the Board);
and provided further that, solely for purposes of determining whether a Change
of Control has occurred for purposes of a potential Window Period Termination
under Section 8(d)(ii)(E) of this Agreement, the CIC percentage shall equal 30%;
or

 

10



--------------------------------------------------------------------------------

(B) if any “person” or “group” as those terms are used in Sections 12(d) and
13(d) of the Exchange Act, other than an Exempt Person, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing greater than 50% of the
combined voting power of the Company’s then outstanding securities, whether or
not the Board shall have first given its approval to such acquisition; or

(C) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or

(D) the consummation of a merger or consolidation of the Company with any other
corporation; provided, however, a Change of Control shall not be deemed to have
occurred (i) if such merger or consolidation would result in all or a portion of
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) either directly or indirectly
more than 50% of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or (ii) if the corporate existence of the Company is not affected
and following the merger or consolidation, the majority of the Company’s
Executive Committee, or if no such body then exists, the Chief Executive
Officer, Chief Financial Officer and Presidents (or other heads, regardless of
title) of the principal operating units of the Company retain their positions
with the Company and the Directors of the Company prior to such merger or
consolidation constitute at least a majority of the Board of the Company or the
entity that directly or indirectly controls the Company after such merger or
consolidation; or

(E) the sale or disposition by the Company of all or substantially all the
Company’s assets, other than a sale to an Exempt Person; or

(F) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

As used above, the term “Exempt Person” shall mean any employee benefit plan of
the Company or a subsidiary or a trustee or other administrator or fiduciary
holding securities under an employee benefit plan of the Company or a
subsidiary.

(ii) For the avoidance of doubt, except for purposes of Section 5(b) hereof, the
BC Partners Investment shall be deemed not to have constituted a Change of
Control under this Agreement. Additionally, for purposes of determining whether
any Change of Control occurs after the date of this Agreement, any sale or
transfer by BC Partners or their affiliates of equity interests in the Company
(other than a sale occurring together with one or more other shareholders of the
Company acting as a group as part of a single transaction) shall be disregarded,
and any acquisition or continued holding by BC Partners or their affiliates of
equity interests in the Company shall be disregarded for purposes of
Section 8(e)(i)(A).

 

11



--------------------------------------------------------------------------------

f. Six Month Delay. Notwithstanding the payment timing specified above, in the
event Executive is a “specified employee” on the date of Executive’s termination
of employment with the Company, as determined by the Company in accordance with
rules established by the Company in writing in advance of the “specified
employee identification date” that relates to the date of Executive’s
“separation from service,” any payment to be made under Sections 4(b),
8(c)(ii)(B), 8(c)(ii)(C), 8(d)(iii)(B), 8(d)(iii)(C) and 8(d)(iii)(D) above
shall be paid to Executive within five business days after expiration of the
date that is six months after the date of such “separation from service” (if
Executive dies after the date of Executive’s termination of employment with the
Company but before payment of the lump sum, such payments will be paid to
Executive’s estate as a lump sum and without regard to any six-month delay that
otherwise applies to specified employees). For purposes of this Agreement,
“specified employee” shall be defined as provided in Section 409A(a)(2)(B)(i) of
the Code, “specified employee identification date” shall be defined as provided
in Treasury Regulation §1.409A-1(i), and “separation from service” shall be
defined as provided in Section 409A(a)(2)(A)(i) of the Code.

g. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 13(l) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

h. Board/Committee Resignation. Upon termination of Executive’s employment
hereunder for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof), the boards of directors (and any committees thereof) of any of the
Company’s affiliates and any other positions with the Company and its
affiliates.

 

12



--------------------------------------------------------------------------------

9. Non-Competition.

a. Executive acknowledges that in the course of Executive’s employment with the
Company, Executive shall become familiar with the Company’s trade secrets and
with other Confidential Information (as defined below) concerning the Company
and its subsidiaries and that Executive’s services shall be of special, unique
and extraordinary value to the Company and its subsidiaries. Therefore, and in
consideration of the payments made to Executive hereunder, Executive agrees as
follows

(i) During the Employment Term and, except as provided below, for a period of
two years following the date of termination of Executive’s employment with the
Company (the “Restricted Period”), Executive shall not directly, or indirectly
through another entity, enter the employ of, or render any services to, or own
or have any interest in, manage, control, participate in, consult with, or in
any manner engage in any business for any Competitor, as such Competitor’s
business exists or is in process on the date of the termination of Executive’s
employment with the Company, within any geographical area in which the Company
or any of its subsidiaries engage in such businesses on the date of termination
of Executive’s employment with the Company. A “Competitor” shall be defined as
an office products retailer, and (except as set forth below) specifically
excludes a retail business selling office products and supplies as a minor
portion of its business and any business that otherwise would be a direct
competitor if (A) average annual store or other organizational unit sales from
the sale of office products and supplies is less than 10% of such sales of the
Company and (B) the total annual sales of office products and supplies for any
such business is less than 10% of such business’ total gross sales; provided, a
Competitor shall include Staples, OfficeMax, Corporate Express, Costco, BJs,
Wal-Mart or Sam’s Club; provided, further, that with respect to Costco, BJs,
Wal-Mart or Sam’s Club, the applicable Restricted Period shall be one year
following the date of Executive’s termination of employment with the Company;
and provided, further, that upon Executive’s termination of employment by the
Company without Cause or by Executive’s resignation for Good Reason at any time,
or Executive’s termination of employment for any reason after Executive has been
employed by the Company continuously for a 3-year period, Costco, BJs, Wal-Mart
and Sam’s Club shall not be deemed a Competitor unless at the time such
determination is made, any of such companies otherwise meets the definition of
Competitor as stated in this subsection (i);

(ii) During the Restricted Period, Executive will not directly or indirectly
through another entity:

(A) induce or attempt to induce any employee of the Company or any subsidiary to
leave the employ of the Company or such subsidiary, or in any way interfere with
the relationship between the Company or any subsidiary and any employee thereof;
or

(B) hire any person who was, at any time during the six-month period prior to
the date of termination of Executive’s employment, an employee of the Company or
any subsidiary at any time during the Employment Term; or

(C) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any subsidiary to cease
doing business with the Company or such subsidiary, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company or any subsidiary (including, without limitation,
making any negative statements or communications about the Company or its
subsidiaries).

(iii) Nothing herein shall prohibit Executive from being a passive owner of not
more than 2% of the outstanding stock of any class of a corporation that is
publicly traded, so long as Executive has no active participation in the
business of such corporation.

 

13



--------------------------------------------------------------------------------

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if, at
the time of enforcement of this Agreement, any court shall hold that the
duration, scope or geographical restrictions stated herein are unreasonable
under the circumstances then existing, the parties agree that it is their mutual
desire and intent that the Company shall be afforded the maximum duration, scope
or area reasonable under such circumstances, and each of them hereby requests
such court to reform this Agreement so that the maximum duration, scope and
geographical restrictions available under applicable law at the time of
enforcement of this Agreement shall be substituted by such court for the stated
duration, scope or geographical area stated herein and that the court shall be
allowed to revise the restrictions contained in this Agreement to such
provisions as are deemed reasonable by the court at the time such enforcement is
requested.

Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

10. Confidentiality; Work Product.

a. Confidential Information.

(i) Executive acknowledges that the information, observations and data obtained
by Executive while employed by the Company and its subsidiaries concerning the
business or affairs of the Company or any subsidiary of the Company
(“Confidential Information”) are the property of the Company or such subsidiary.
Therefore, Executive agrees that Executive shall not disclose to any
unauthorized person or use for Executive’s own purposes any Confidential
Information without the prior written consent of the Company, unless and to the
extent that (i) such disclosure is necessary (in Executive’s reasonable
judgment) for Executive to discharge Executive’s duties set forth in Section 2
of this Agreement during the Employment Term or (ii) the aforementioned matters
become generally known to and available for use by the public other than as a
result of Executive’s acts or omissions. Executive shall deliver to the Company
at the termination of Executive’s employment, or at any other time the Company
may request, all memoranda, notes, plans, records, reports, computer tapes,
disks, printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company or any subsidiary which Executive may then possess or
have under Executive’s control.

b. Work Product.

(i) Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which relate to the Company’s or
any of its subsidiaries’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Executive while employed by the Company and its
subsidiaries (“Work Product”) belong to the Company and/or such subsidiary.
Executive shall promptly disclose such Work Product to the Company and perform
all actions reasonably requested by the Company (whether during or after
employment) to establish and confirm such ownership (including, without
limitation, the execution of assignments, consents, powers of attorney and other
instruments).

 

14



--------------------------------------------------------------------------------

(ii) Notwithstanding the obligations set forth in Section 9 and this Section 10,
after termination of Executive’s employment with the Company, Executive shall be
free to use Residuals of the Company’s Confidential Information and Work Product
for any purpose, subject only to its obligations with respect to disclosure set
forth herein and any copyrights and patents of the Company. The term “Residuals”
means information in non-tangible form that may be retained in the unaided
memory of Executive derived from the Company’s Confidential Information and Work
Product to which Executive has had access during his or her employment with the
Company. Executive may not retain or use the documents and other tangible
materials containing the Company’s Confidential Information or Work Product
after the termination of his or her employment with the Company.

c. The provisions of this Section 10 shall survive the termination of
Executive’s employment for any reason.

11. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of the breach or
any threatened breach by Executive of any of the provisions of Section 9 and
Section 10 of this Agreement, the Company, in addition and supplementary to any
and all other rights and remedies existing in its favor, may apply to any court
of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce this Agreement or to prevent any
violations or threatened violations of the provisions hereof and shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement (without being required to post any bond or other
security to secure such relief). In addition, in the event of any breach or
violation by Executive of the provisions of Section 9 and Section 10 of this
Agreement, the Restricted Period shall be tolled until such breach or violation
has been duly cured and thereafter the Restricted Period shall be extended for
an additional period of time equivalent to the time during which Executive was
in breach of this Agreement.

12. Section 280G.

a. In the event that part or all of the consideration, compensation or benefits
to be paid to Executive under this Agreement together with the aggregate present
value of payments, consideration, compensation and benefits under all other
plans, arrangements and agreements applicable to Executive, constitute “excess
parachute payments” under Section 280G(b) of the Code subject to an excise tax
under Section 4999 of the Code (collectively, the “Parachute Amount”) the amount
of excess parachute payments which would otherwise be payable to Executive or
for Executive’s benefit under this Agreement shall be reduced to the extent
necessary so that no amount of the Parachute Amount is subject to an excise tax
under Section 4999 (the “Reduced Amount”); provided that such amounts shall not
be so reduced if, without such reduction, Executive would be entitled to receive
and retain, on a net after tax basis (including, without limitation, after any
excise taxes payable under Section 4999), an amount of the Parachute Amount
which is greater than the amount, on a net after tax basis, that Executive would
be entitled to retain upon receipt of the Reduced Amount.

 

15



--------------------------------------------------------------------------------

b. If the determination made pursuant to Section 12(a) results in a reduction of
the payments that would otherwise be paid to Executive except for the
application of Section 12(a), such reduction in payments due under this
Agreement shall be first applied to reduce any cash severance payments that
Executive would otherwise be entitled to receive hereunder and shall thereafter
be applied to reduce other payments and benefits in a manner that would not
result in subjecting Executive to additional taxation under Section 409A of the
Code. Within ten days following such determination, but not later than thirty
days following the date of the event under Section 280G(b)(2)(A)(i), the Company
shall pay or distribute to Executive or for Executive’s benefit such amounts as
are then due to Executive under this Agreement and shall promptly pay or
distribute to Executive or for his benefit in the future such amounts as become
due to Executive under this Agreement.

13. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to conflicts of
laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

 

16



--------------------------------------------------------------------------------

f. Mitigation. Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, and compensation earned from such employment or otherwise shall not
reduce the amounts otherwise payable under this Agreement. No amounts payable
under this Agreement shall be subject to reduction or offset in respect of any
claims which the Company or any of its subsidiaries (or any other person or
entity) may have against Executive.

g. Indemnification; Director’s and Officer’s Liability Insurance. Executive
shall be entitled to indemnification at all times during and after the
Employment Term to the maximum extent permitted under the Company’s Certificate
of Incorporation or By-Laws and applicable law. The Company shall maintain
Director’s and Officer’s liability insurance on behalf of Executive at all times
during and after the Employment Term for acts and omissions during the
Employment Term to the same extent such coverage is maintained for directors and
other senior executives of the Company.

h. Resolution of Disputes. All disputes and controversies arising under or in
connection with this Agreement shall be settled by arbitration conducted before
one arbitrator sitting in Palm Beach County, Florida, or such other location
agreed by the parties hereto, in accordance with the rules for expedited
resolution of employment disputes of the American Arbitration Association then
in effect. The determination of the arbitrator shall be made within thirty days
following the close of the hearing on any dispute or controversy and shall be
final and binding on the parties. The parties shall be entitled to take
discovery in such proceedings, in accordance with the Federal civil rules,
including, without limitation, propounding interrogatories, requests for
admission and taking depositions of parties and witnesses. Each party shall be
entitled to present the testimony of one or more expert witnesses in such
arbitration. Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction.

i. Costs of Proceedings. The Company shall pay or reimburse Executive for all
reasonable fees of professionals and experts and other costs and fees incurred
by Executive in connection with any arbitration relating to the interpretation
or enforcement of any provision of this Agreement if Executive prevails on any
substantive issue in such proceeding. However, to the extent that any such
payment or reimbursement does not qualify for exclusion from Federal income
taxation, the Company will make the payment or reimbursement only if Executive
incurs the corresponding expense during the term of this Agreement or at any
time following a separation from service of Executive and Executive submits the
request for reimbursement no later than two months prior to the last day of the
calendar year following the calendar year in which the expense was incurred so
that the Company can make the payment or reimbursement on or before the last day
of the calendar year following the calendar year in which the expense was
incurred; the amount of expenses eligible for such payment or reimbursement
during a calendar year will not affect the amount of expenses eligible for such
payment or reimbursement in another calendar year, and the right to such payment
or reimbursement is not subject to liquidation or exchange for another benefit
from the Company. Notwithstanding the foregoing, in the event Executive is a
“specified employee” on Executive’s date of termination (as determined by the
Company in accordance with rules established by the Company in writing in
advance of the “specified employee identification date” that relates to the date
of Executive’s “separation from service”), and to the extent that any portion of
such payments and/or reimbursements both (x) do not qualify for exclusion from
Federal income taxation and (y) relate to expenses that were triggered by
Executive’s “separation from service,” such payments and/or reimbursements shall
be made no earlier than the date that is six months after the date of such
“separation from service” (if Executive dies after Executive’s date of
termination but before such payments and/or reimbursements have been made, such
payments will be made and/or such reimbursements will be paid to Executive’s
estate, as applicable, without regard to any six-month delay that otherwise
applies to specified employees).

 

17



--------------------------------------------------------------------------------

j. Legal Fees. The Company shall pay all reasonable attorneys fees incurred by
Executive in connection with the negotiation and finalization of this Agreement
or any amendment thereto, not to exceed $20,000 per calendar year in each such
instance (or such greater amount as the circumstances warrant, as determined by
the Compensation Committee of the Board or the full Board, in its sole
discretion); provided, however, that the limit for the 2010 calendar year shall
be $30,000. The Company will pay such expense as soon as administratively
practicable after the date on which Executive substantiates to the Company in
writing the amount of such expense but in no event later than the last day of
the calendar year following the calendar year in which the expense was incurred.
Executive must provide such written substantiation in time for the Company to
make such payment by the last day of the applicable calendar year. The amount of
expenses eligible for payment under this subsection (j) during a calendar year
will not affect the amount of expenses eligible for payment under this
subsection (j) in another calendar year, and the right to such payment is not
subject to liquidation or exchange for another benefit from the Company.

k. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

l. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

Office Depot, Inc.

2200 Old Germanton Road

Delray Beach, FL 33445

Attention: General Counsel

 

18



--------------------------------------------------------------------------------

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company, with a copy to:

Vedder Price P.C.

222 North LaSalle Street

Suite 2600

Chicago, IL 60601

Attention: Robert J. Stucker

m. Executive Representation. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound, (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity (other than as
specifically referenced in this Agreement) that has not been disclosed by
Executive to the Company and that prohibits or restricts the acceptance of
employment with the Company and the performance of Executive’s duties hereunder
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that
Executive has had an opportunity to consult with independent legal counsel
regarding Executive’s rights and obligations under this Agreement and that
Executive fully understands the terms and conditions contained herein.

n. Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates, including, without
limitation, the Original Agreement. In the event of any conflict between any
provision of this Agreement and any provision of any other agreement, policy,
plan or other document, the provision of this Agreement shall control.

o. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement. If
occurring after termination of Executive’s employment, the Company shall advance
to Executive all transportation, lodging, meal and other reasonable costs
incurred by Executive therefor.

 

19



--------------------------------------------------------------------------------

p. Withholding Taxes and Section 409A. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. It is
intended, and this Agreement will be so construed, that any amounts payable
under this Agreement and the Company’s and Executive’s exercise of authority or
discretion hereunder shall either be exempt from or comply with the provisions
of Section 409A so as not to subject Executive to the payment of interest and/or
any tax penalty that may be imposed under Section 409A. Executive acknowledges
and agrees that the Company has made no representation to Executive as to the
tax treatment of the compensation and benefits provided pursuant to this
Agreement and that Executive is solely responsible for all taxes due with
respect to such compensation and benefits.

q. Survival. Any provision of this Agreement that, by its terms, including but
not limited to Sections 4(b), 8, 9, 10, 11, 12 and 13, survives the termination
of Executive’s employment or the Employment Term hereunder shall remain in full
force and effect pursuant to such terms following any such termination.

r. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

* * * * *

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

OFFICE DEPOT, INC.

/s/ Elisa Garcia

By:   Elisa Garcia

/s/ Neil R. Austrian

By:   Neil R. Austrian   Lead Director STEVE ODLAND

/s/ Steve Odland

Executive

 

20